EXHIBIT 3.6 FORM OF CERTIFICATE OF DESIGNATIONS OF SERIES F REDEEMABLE CONVERTIBLE PREFERRED STOCK OF MEDIQUIP HOLDINGS, INC. I.DESIGNATION AND AMOUNT The designation (this “Certificate of Designation”) of this series, which consists of Three Thousand (3,000) shares of Convertible Preferred Stock of MediQuip Holdings, Inc., a Nevada corporation (the “Company”), is the Series F Redeemable Convertible Preferred Stock (the “Convertible Preferred Stock” or “Convertible Preferred Shares”), and the face amount per share shall be equal to One Thousand Dollars ($1,000), (the “Face Amount”). II.DIVIDENDS General. The holders of the Convertible Preferred Stock shall not be entitled to receive any dividends. III.CERTAIN DEFINITIONS For purposes of this Certificate of Designation, the following terms shall have the following meanings: A.“Business Day” means any day other than a Saturday, Sunday or a day on which banks in New York are permitted or required by law to be closed. B.“Closing Date” means the closing date as defined in the Agreement and Plan of
